Citation Nr: 0524025	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  03-35 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for recurrent 
dislocation of the right shoulder, currently evaluated as 10 
percent disabling.

2.  Entitlement to a compensable evaluation for residuals, 
left ankle sprain, prior to September 28, 2004.

3.  Entitlement to an evaluation in excess of 20 percent for 
residuals, left ankle sprain, since September 28, 2004.

4.  Entitlement to an effective date prior to April 25, 2001, 
for the award of a 10 percent evaluation for hemorrhoids and 
recurrent dislocation of the right shoulder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
of the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which increased the veteran's 
noncompensable evaluation for recurrent dislocation of the 
right shoulder to 10 percent, and denied an increased rating 
for hemorrhoids and residuals, left ankle sprain.  The 
veteran disagreed with the ratings for all three 
disabilities.

In an August 2004 decision, the Board granted a 10 percent 
evaluation for hemorrhoids, and remanded the claims for 
increased evaluations for left ankle and right shoulder 
disabilities.

Subsequently, a November 2004 rating decision assigned an 
effective date of December 30, 2002, for the award of a 10 
percent evaluation for hemorrhoids.

In January 2005, the veteran submitted a notice of 
disagreement with the effective date.  

In a June 2005 rating decision, the RO assigned an effective 
date of April 25, 2001, for the award of the 10 percent 
evaluation for hemorrhoids; increased the evaluation of the 
service connected left ankle disability to 20 percent, 
effective from September 28, 2004; and assigned an effective 
date of April 25, 2001, for the award of a 10 percent 
evaluation for the service connected right shoulder 
disability.

A supplemental statement of the case issued in July 2005 
addressed only the issues of increased ratings for the right 
shoulder and left ankle disabilities.

The issues of entitlement to an effective date prior to April 
25, 2001, for the award of a 10 percent evaluation for 
hemorrhoids and recurrent dislocation of the right shoulder, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims for 
increased ratings for his left ankle and right shoulder 
disabilities.

2.  The veteran's service connected right shoulder disability 
is manifested by X-ray findings of degenerative changes, and 
by painful motion; there is no instability, loss of strength, 
limitation of arm motion at shoulder level, or ankylosis.

3.  Prior to September 28, 2004, the veteran's service 
connected left ankle disability was essentially objectively 
asymptomatic and manifested by no more than slight ankle 
disability.

4.  Since September 28, 2004, the veteran's service connected 
left ankle disability has not been manifested by marked ankle 
disability; there is no objective showing of limitation of 
motion, no malunion of the tibia and fibula, and no ankylosis 
of the ankle joint.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for recurrent dislocation of the right shoulder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, Codes 5003, 5200, 5201 (2004). 

2.  The criteria for a compensable evaluation for residuals 
of left ankle sprain, prior to September 28, 2004, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
Codes 5262, 5270, 5271 (2004).

3.  The criteria for a schedular evaluation in excess of 20 
percent for residuals of left ankle sprain, since September 
28, 2004, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4, Codes 5262, 5270, 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet.  
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
December 2002 and October 2004.  Since these letters fully 
provided notice of elements (1), (2), and (3) above, it is 
not necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the October 2003 statement of the case (SOC), and the 
July 2005 supplemental SOC (SSOC), he was provided with 
specific information as to why these particular claims were 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 3.159 in 
the July 2005 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's October 2004 letter contained a specific request 
that the veteran send any evidence to VA in his possession 
that pertains to the claims.  There is no allegation from the 
veteran that he has any pertinent records in his possession 
that have not been obtained by VA.

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38  
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board notes that 
the initial December 2002 VCAA letter in this case was 
provided to the veteran prior to the January 2003 rating 
decision on appeal.  Following that decision, an additional 
VCAA letter was provided in October 2004.  The content of the 
notices provided fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notices were provided, the case was readjudicated and an SSOC 
was provided to the veteran in July 2005.  

Pertinent VA and private treatment records have been received 
and associated with the claims folder.  The veteran underwent 
VA examinations in December 2002 and September 2004.  The 
veteran has not identified any outstanding medical records 
that would be pertinent to the claim on appeal.  Therefore, 
the Board finds that VA has satisfied its duty to notify and 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

Diagnostic code 5003, degenerative arthritis, requires rating 
under limitation of motion of the affected joints, if such 
would result in a compensable disability rating. 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2004).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  
Also, limitation of motion must at least meet the criteria 
for a zero-percent rating.  A separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  VAOGCPREC 9-98 (Aug. 14, 1998).

Right Shoulder

Service connection was originally granted for recurrent 
dislocation of right shoulder in October 1976.  A 
noncompensable evaluation was assigned from July 1976.  A 
January 2003 rating decision increased the evaluation to 10 
percent, from May 2001.  A June 2005 rating decision changed 
the effective date of the 10 percent evaluation to April 
2001.  The veteran contends that he is entitled to a higher 
evaluation.  

On VA examination in December 2002, the veteran reported that 
his right shoulder was sore and stiff, especially in the 
morning.  It hurt him to lay on it and woke him during the 
night.  The pain increased with use.  The veteran worked as a 
police officer, and the shoulder pain did not keep him from 
performing his duties.  On examination, the veteran was 
slightly tender over the acromioclavicular area and the 
glenohumeral area.  There was no atrophy of the musculature 
of the shoulder when compared to the left shoulder.  He was 
able to flex to 180 degrees and abduct to 150 degrees.  
Internal rotation was possible to 70 degrees, and external 
rotation to 85 degrees.  There was moderate crepitus to range 
of motion.  The veteran reported pain in essentially all 
motion, but said he could make himself do it.  Strength was 
symmetrical in both shoulders.  X-rays showed degenerative 
joint disease of the acromioclavicular and glenohumeral 
joints of the right shoulder.

A VA examination was conducted in September 2004.  The 
veteran again reported stiffness and pain in the right 
shoulder.  Repetitive movements caused pain and lasting 
soreness, but no weakness.  The veteran described no flare-
ups of right shoulder pain, and no recurrent subluxation or 
dislocations.  The veteran stated that right shoulder pain 
was a problem at work only when he needed to physically 
restrain someone.  Overhead work at home, such as painting, 
requiring repetitive motion, would be impacted by his 
shoulder problem.  On examination, there was a superficial, 
non-tender scar over the right shoulder area.  There was no 
heat, redness, or tenderness to palpation of the right 
shoulder.  There was active right shoulder motion of zero to 
160 degrees.  Passive motion could be extended to 180 
degrees, but with complaints of pain.  Active right shoulder 
abduction was to 160 degrees, with complaints of pain 
beginning at 140 degrees.  Passive motion could be extended 
to 180 degrees, but with complaints of pain.  Internal 
rotation was possible to 70 degrees, and external rotation to 
70 degrees, both with pain at 70 degrees.  Repetitive motion 
showed no decrease or increase in ranges of motion; ranges of 
motion remained the same, with no weakness noted.  The 
diagnosis was osteoarthritis of right shoulder, with calcific 
tendonitis of the greater tuberosity of the right shoulder.

The VA examination findings do not demonstrate that the 
veteran's right shoulder disability warrants an increased 
evaluation.  The current 10 percent evaluation is based on X-
ray findings and painful motion under 38 C.F.R. § 4.59.  
VAOGCPREC 9-98 (Aug. 14, 1998); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The VA examination findings indicate that the 
veteran has pain on motion, but no instability or loss of 
strength.  The examinations do not demonstrate limitation of 
arm motion at shoulder level or ankylosis which would allow 
an increased evaluation.  38 C.F.R. Part 4, Diagnostic Codes 
5200, 5201 (2004).  Thus, the preponderance of the evidence 
is against entitlement to an evaluation in excess of 10 
percent for the veteran's service connected right shoulder 
disability.

Left Ankle

Service connection was granted for residuals of left ankle 
sprain in November 1981.  A noncompensable evaluation was 
assigned from November 1980.  The veteran filed his claim for 
an increased evaluation in April 2001.  A June 2005 rating 
decision increased the evaluation to 20 percent, from 
September 28, 2004.  The veteran has continued to disagree 
with that evaluation.

The veteran's left ankle disability has been evaluated based 
on limitation of ankle motion under Code 5271.  A 10 percent 
evaluation is assigned for moderate limitation of motion, and 
a 20 percent evaluation for marked.  38 C.F.R. § 4.71a, Code 
5271.  Higher evaluations are available where ankylosis is 
demonstrated.  38 C.F.R. Part 4, Code 5270.

Under Code 5262, a 10 percent evaluation contemplates 
malunion of the tibia and fibula, with slight ankle 
disability.  The 20 percent evaluation under that code 
contemplates malunion of the tibia and fibula, with moderate 
ankle disability.  A 30 percent evaluation requires marked 
ankle disability.  A 40 percent evaluation requires nonunion 
of the tibia and fibula, with loose motion, requiring a 
brace.  38 C.F.R. § 4.71a, Code 5262. 

A VA examination was conducted in December 2002.  The veteran 
reported that about twice per year, he would twist his ankle 
again.  When he is on his feet too long the ankle would 
swell.  He had to be careful on uneven ground in order to 
avoid turning his ankle.  On examination, there was no heat, 
effusion, erythema, or discoloration of the left ankle.  The 
ankle joint was stable.  He could dorsiflex the ankle 20 
degrees and plantar flex it 45 degrees.  X-ray showed mild 
degenerative joint disease of the left ankle.

The most recent VA examination was conducted on September 28, 
2004.  The veteran reported that his left ankle "gives 
out," but it was hard for him to explain exactly what that 
meant.  He reported swelling and pain of the left ankle after 
he twists it.  He used Tylenol during flare-ups of ankle 
pain.  He reported that on a few occasions after twisting his 
ankle he was limited to desk duty for a few days at work.  On 
examination, there was no erythema, heat, or redness of the 
ankle.  There was tenderness to palpation just inferior to 
the lateral malleolus.  There was negative anterior drawer 
test.  The ankle seemed stable to inversion.  Plantar flexion 
was from zero to 45 degrees both passive and active, without 
complaints of pain.  Repetitive motion showed no weakness, no 
complaints of pain, and no decrease in range of motion.  X-
rays showed osteoarthritis of the left ankle joint with 
slight deviation of ankle mortise which may be post-
traumatic.

The December 2002 VA examination showed the left ankle as 
essentially asymptomatic.  There were no objective findings 
of ankle disability other than X-rays showing mild 
degenerative joint disease.  There was no showing of moderate 
or marked limitation of ankle motion that would support a 
compensable evaluation under Code 5271.  In fact, the ranges 
of ankle motion were normal.  See 38 C.F.R. § 4.71a Plate II 
(2004).  There was no objective evidence of pain on motion.  
See 38 C.F.R. §§ 4.40, 4.59 as interpreted in DeLuca, supra.  
That examination did not show any malunion or nonunion of the 
tibia or fibula that would support a compensable evaluation 
under Code 5262.  

The September 28, 2004, examination provided the basis for 
the current 20 percent evaluation, which the RO indicated was 
based on marked limitation of ankle motion.  That is the 
maximum available evaluation under Code 5271.  In fact, the 
September 2004 examination does not demonstrate any 
measurable limitation of ankle motion, as the zero to 45 
degrees of pain-free plantar flexion is in fact normal.  In 
any event, the examiner's findings do not demonstrate the 
criteria for a 30 percent evaluation under Code 5262.  There 
is no current showing of nonunion of the tibia and fibula.  
Even assuming without conceding that malunion of the tibia 
and fibula was present, the marked ankle disability required 
for a 30 percent evaluation is not present or nearly 
approximated.  

The veteran is not entitled to a higher rating under Code 
5270 since ankylosis of the ankle has not been shown.  38 
C.F.R. Part 4, Diagnostic Codes 5003, 5270, 5271 (2004).

In denying the veteran's claim for an increased evaluation, 
the Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.59 as interpreted in DeLuca, supra.  There is no basis for 
a rating in excess of 20 percent based on limitation of  
motion due to any functional loss as the veteran is receiving 
the maximum schedular rating for limitation of motion of the 
ankle.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Further, 
on the September 2004 examination, the examiner noted that 
even with repetitive motion the veteran showed no weakness, 
no complaints of pain, and no decrease in range of motion, no 
objective signs of loss of strength, weakness or fatigability 
were described.

The Board acknowledges that there is some evidence of 
degenerative changes in the left ankle; however, because the 
veteran is already receiving the maximum evaluation for 
limitation of motion, additional compensation for arthritis 
pursuant to Diagnostic Code 5003 is not warranted.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2004).

In conclusion, the Board finds that the veteran is not 
entitled to a compensable evaluation for his left ankle 
sprain residuals prior to September 28, 2004, and he is not 
entitled to an evaluation in excess of 20 percent from 
September 28, 2004, to date; the preponderance of the 
evidence is against his claims for higher ratings.


ORDER

An evaluation in excess of 10 percent for recurrent 
dislocation of the right shoulder is denied.

A compensable evaluation for residuals, left ankle sprain, 
prior to September 28, 2004, is denied.

An evaluation in excess of 20 percent for residuals, left 
ankle sprain, since September 28, 2004, is denied.


REMAND

As noted above, in a November 2004 rating decision the RO 
assigned an evaluation of December 30, 2002, for the award of 
a 10 percent evaluation for his service connected 
hemorrhoids.  The veteran submitted a Notice of Disagreement 
in January 2005, requesting an effective date of July 22, 
1976, and initiating an appeal of the effective date issue.  
A rating decision in June 2005 made the effective date April 
25, 2001; however the veteran has not been issued a Statement 
of the Case on the effective date issue.  That same rating 
action awarded a 10 percent rating for recurrent dislocation 
of the right shoulder, and assigned an effective date of 
April 25, 2001.  Statements made by and on behalf of the 
veteran in August 2005 reflect a disagreement with that 
determination and an intent to appeal.

Accordingly, the Board concludes that because a timely Notice 
of Disagreement regarding these issues has been submitted, a 
remand is required in order for the RO to provide the veteran 
a Statement of the Case.  The U.S. Court of Appeals for 
Veterans Claims (hereinafter Court) has held that, when a 
notice of disagreement has been timely filed, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a Statement of the Case.  See Manlincon v. West, 
12 Vet. App. 238 (1999); see also 38 U.S.C.A. § 7105(d)(1) 
(West 2002).

In light of the above, this appeal is REMANDED for the 
following additional development:

The RO should issue a Statement of the 
Case regarding the issue of entitlement to 
an effective date prior to April 25, 2001, 
for the award of a 10 percent evaluation 
for hemorrhoids and recurrent dislocation 
of the right shoulder.  The appellant and 
his representative are hereby notified 
that, following the receipt of the 
Statement of the Case concerning this 
issue, a timely substantive appeal must be 
filed if appellate review by the Board is 
desired.  If and only if a timely 
substantive appeal is filed should this 
issue be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action, other than as 
spelled out within this remand, until he is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


